Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on March 12th, 2021, April 8th, 2021, July 15th, 2021, September 17th, 2021 and December 2nd, 0221 have been received and fully considered.

Claims 1-20 are pending.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, lines 9, 12, 13 and 15, it is not clear “the memory device” is the first memory device or the second memory device?
In claim 14, line 16; and claim 18, line 1, it is not clear “the data communication” is the first data communication or the second data communication. 
Claims 15-20 are rejected because they depend from claim 14.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9, 11-13, 15-16 of U.S. Patent No. 10,950,282 (hereinafter U.S. Pat. ‘282), and claims 1, 3-4, 7 and 17 of U.S. Patent No. 10,424,356 .  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 5-7, 9, 11-13, 15-15 of U.S. Pat. No. ‘282 and claims 1, 3-4, 7, 17 of U.S. Pat. No. ‘356 recite similar elements in claims 1-2, 4, 6-16, 18-20 of the present application.
Regarding claim 1 of the present application, claim 1 of U.S. Pat. No. ‘282 recites “A method of operating a memory system, comprising: 
receiving a first command instructing a memory device of the memory system to enter an on-die termination mode; 
in response to the first command, placing the memory device in the on-die termination mode; and 
maintaining the memory device in the on-die termination mode for longer than a duration of a data communication of the memory system.
Claim 5 of U.S. Pat. No. ‘282 recites “The method of claim 1, wherein the data communication is a first data communication, the method further comprising: 
receiving a second command subsequent to the first command, the second command instructing the memory device to perform a second data communication; and 
in response to the second command: 
exiting the memory device from the on-die termination mode; 
performing, with the memory device, the second data communication; and 
reverting the memory device to the on-die termination mode after performing the second data communication.”

Regarding claim 2 of the present application, claim 2 of U.S. Pat. No. ‘282 recites “The method of claim 1, wherein the first command includes a number of bursts or clock cycles for which the memory device is to remain in the on-die termination mode.”

claim 4 of the present application, claim 2 of U.S. Pat. No. ‘356 recites “The method of claim 1, further comprising: 
receiving a third command instructing the second memory device of the memory system to exit the on-die termination mode; and 
the second memory device of the memory system exiting the on-die termination mode based at least in part on the third command.”

Regarding claim 6 of the present application, claim 6 of U.S. Pat. No. ‘282 recites “The method of claim 5, wherein the second data communication is one of a read or a write operation.”

Regarding claim 7 of the present application, claim 7 of U.S. Pat. No. ‘282 recites “The method of claim 1, wherein the memory device is a dynamic random access memory (DRAM) device.”

Regarding claim 8 of the present application, claim 9 of U.S. Pat. No. ‘282 recites “The method of claim 8, wherein the portion corresponds to a channel of the memory device.”

Regarding claim 9 of the present application, claim 11 of U.S. Pat. No. ‘282 recites “A memory device, comprising: 
circuitry configured to implement an on-die termination mode at a portion of the memory device; wherein the circuitry is configured, in response to a single command to the portion, to implement the on-die termination mode at the portion during more than one data communication of the memory device.”
Claim 5 of U.S. Pat. No. ‘282 recites ““The method of claim 1, wherein the data communication is a first data communication, the method further comprising: 

in response to the second command: 
exiting the memory device from the on-die termination mode; 
performing, with the memory device, the second data communication; and 
reverting the memory device to the on-die termination mode after performing the second data communication.”

Regarding claim 10 of the present application, claim 12 of U.S. Pat. No. ‘282 recites “The memory device of claim 11, wherein the circuitry is configured to implement the on-die termination mode at the portion in response to a first command to implement the on-die termination mode, and to remain in the on-die termination mode until receiving a second command to exit the on-die termination mode.

Regarding claim 11 of the present application, claim 13 of U.S. Pat. No. ‘282 recites “The memory device of claim 11, wherein the circuitry is configured to implement the on-die termination mode at the portion until a threshold number of data communications are performed by the memory device, wherein the threshold number is indicated in the single command to the portion.”

Regarding claim 12 of the present application, claim 15 of U.S. Pat. No. ‘282 recites “The memory device of claim 11, wherein the memory device is dynamic random access memory (DRAM) device.”

claim 13 of the present application, claim 16 of U.S. Pat. No. ‘282 recites “The memory device of claim 11, wherein portion corresponds to a channel of the memory device.

Regarding claim 14 (as best understood) of the present application, claim 1 of U.S. Pat. No. ‘356 recites “A method of operating a memory system, comprising: 
receiving a first command instructing a first memory device of the memory system to perform a first communication with a memory host and instructing a second memory device of the memory system to enter an on-die termination mode; 
performing, with the first memory device, the first communication while the second memory device is in the on-die termination mode based at least in part on the first command;
receiving a second command instructing the first memory device to perform a second communication with the memory host; and 
performing, with the first memory device, the second communication while the second memory device is in the on-die termination mode based at least in part on the first command.”
Claim 5 of U.S. Pat. No. ‘282 recites “The method of claim 1, wherein the data communication is a first data communication, the method further comprising: 
receiving a second command subsequent to the first command, the second command instructing the memory device to perform a second data communication; and 
in response to the second command: 
exiting the memory device from the on-die termination mode; 
performing, with the memory device, the second data communication; and 
reverting the memory device to the on-die termination mode after performing the second data communication.”

claim 15 of the present application, claim 3 of U.S. Pat. No. ‘356 recites “The method of claim 1, further comprising: the second memory device of the memory system remaining, based at least in part on the first command, in the on-die termination mode for a duration greater than that of the first communication.”

Regarding claim 16 of the present application, claim 4 of U.S. Pat.  No. ‘356 recites “The method of claim 3, wherein the first command includes a number of bursts or clock cycles for which the second memory device is to remain in the on-die termination mode.”

Regarding claim 18 of the present application, claim 7 of U.S. Pat. No. ‘356 recites “The method of claim 1, wherein the first communication is one of a read or a write operation.”

Regarding claim 19 of the present application, claim 7 of U.S. Pat. No. ‘282 recites “The method of claim 1, wherein the memory device is a dynamic random access memory (DRAM) device.”

Regarding claim 20 of the present application, claim 17 of U.S. Pat. No. ‘356 recites “The memory device of claim 16, wherein the first memory portion corresponds to a first channel of the memory device, and wherein the second memory portion corresponds to a second channel of the memory device.”

Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MAZUMDER et al. is cited to show a memory device having ODT timer and ODT counter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827